DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-15 and 17-18 of issued application of Imamura et al., U.S. Patent No. 10,681,758 B2 (Yoon’758 hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the issued patent Yoon’758.
Regarding claims 1-20 the difference between the conflicting claims of the instant application and issued patent, Yoon’758, are set forth in the discussion below.
Instant Application 17/393,353
Patent  10,681,758 B2
Claim 1. A method comprising: receiving, by a wireless user device, one or more configuration parameters associated with device-to-device data transmission between wireless user devices; 


determining, by the wireless user device, a device-to-device data allocation period, 
wherein the device-to-device data allocation period comprises a pool of time resources; based on a pattern derived from a basic pattern using a modulo operation, 
selecting device-to-device data transmission time resources from among the pool of time resources, 

wherein the pattern comprises a first part of the basic pattern, wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern, and 




wherein the pattern is derived by: repeating the basic pattern; and adding the first part of the basic pattern to the repeated basic patterns; 






and transmitting, based on the selected device-to-device data transmission time resources, data from the wireless user device to a second wireless user device.





Claim 1. A method comprising: receiving, by a user equipment (UE) and from an evolved NodeB (eNB), configuration information associated with a device-to-device (D2D) data transmission resource, the configuration information comprising information of a D2D data allocation period; 
determining, by the UE, a D2D data transmission resource in a D2D data allocation period, the D2D data transmission resource comprising a pool of subframes; 



selecting, based on a pattern derived from a basic pattern, D2D data transmission subframes from among the pool of subframes, 
wherein the pattern comprises a first part of the basic pattern, and wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern; 

Claim 2. wherein a quantity of subframes in the pool of subframes is greater than a length of the basic pattern, wherein the selecting the D2D data transmission subframes comprises: repeating the basic pattern; adding the first part of the basic pattern to the repeated basic patterns to determine the pattern; 
and applying the pattern to the pool of subframes, and wherein a length of the pattern corresponds to the quantity of subframes in the pool of subframes.

and transmitting, from the UE to another UE, D2D data based on the selected D2D data transmission subframes, wherein the selecting the D2D data transmission subframes comprises: determining the pattern based on a value of (R modulo X), wherein R corresponds to a quantity of subframes in the pool of subframes and X corresponds to a length of the basic pattern, where R and X are natural numbers, and wherein a length of the pattern corresponds to the quantity of subframes in the pool of subframes.
Claim 2. wherein a quantity of time resources in the pool of time resources is greater than a length of the basic pattern, 





and 60wherein a length of the pattern corresponds to the quantity of time resources in the pool of time resources.
Claim 2. wherein a quantity of subframes in the pool of subframes is greater than a length of the basic pattern, wherein the selecting the D2D data transmission subframes comprises: repeating the basic pattern; adding the first part of the basic pattern to the repeated basic patterns to determine the pattern; and applying the pattern to the pool of subframes, and wherein a length of the pattern corresponds to the quantity of subframes in the pool of subframes.
Claim 3. wherein: the pattern comprises the first part of the basic pattern at two ends of the pattern.
Claim 3. wherein: the pattern comprises the first part of the basic pattern at two ends of the pattern.
Claim 4. wherein: in the basic pattern, the first part of the basic pattern precedes the second part of the basic pattern.
Claim 4. wherein: in the basic pattern, the first part of the basic pattern precedes the second part of the basic pattern.
Claim 5. further comprising determining, based on a quantity of time resources in the pool of time resources and based on a length of the basic pattern, a length of the first part of the basic pattern.
Claim 6. further comprising determining, based on a quantity of subframes in the pool of subframes and based on a length of the basic pattern, a length of the first part of the basic pattern.
Claim 6. wherein the selecting the device-to-device data transmission time resources is based on: discarding, after applying the added first part of the basic pattern, the second part of the basic pattern.
Claim 7. wherein the selecting the D2D data transmission subframes is based on: repeating the basic pattern one or more times; applying, after repeating the basic pattern one or more times, the first part of the basic pattern; and discarding, after applying the first part of the basic pattern, the second part of the basic pattern.
Claim 7. A wireless user device comprising: a wireless transceiver comprising an antenna and configured to: 
receive one or more configuration parameters associated with device- to-device data transmission between wireless user devices; 


and one or more processors configured to: determine a device-to-device data allocation period, 
wherein the device-to-device data allocation period comprises a pool of time resources; 
and based on a pattern derived from a basic pattern using a modulo operation, select device-to-device data transmission time resources from among the pool of time resources, wherein the pattern comprises a first part of the basic pattern, wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern, 




and wherein the pattern is derived by: repeating the basic pattern; and 
adding the first part of the basic pattern to the repeated basic patterns, 






and wherein the wireless transceiver transmits, based on the selected device-to- device data transmission time resources, data to a second wireless user device.
Claim 8. A user equipment (UE) comprising: a wireless transceiver configured to: 

receive, from an evolved NodeB (eNB), configuration information associated with a device-to-device (D2D) data transmission resource, the configuration information comprising information of a D2D data allocation period; 
and one or more processors configured to: determine a D2D data transmission resource in a D2D data allocation period, the D2D data transmission resource comprising a pool of subframes; 
and select, based on a pattern derived from a basic pattern, 
D2D data transmission subframes from among the pool of subframes, 

wherein the pattern comprises a first part of the basic pattern, and wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern, 

Claim 9. wherein a quantity of subframes in the pool of subframes is greater than a length of the basic pattern, wherein the one or more processors is configured to: repeat the basic pattern; 
add the first part of the basic pattern to the repeated basic patterns to determine the pattern; and apply the pattern to the pool of subframes, and wherein a length of the pattern corresponds to the quantity of subframes in the pool of subframes.

and wherein the wireless transceiver transmits, from the UE to another UE, D2D data based on the selected D2D data transmission subframes, wherein the one or more processors is configured to determine the pattern based on a value of (R modulo X), wherein R corresponds to a quantity of subframes in the pool of subframes and X corresponds to a length of the basic pattern, where R and X are natural numbers, and wherein a length of the pattern corresponds to the quantity of subframes in the pool of subframes.
Claim 8. wherein a quantity of time resources in 62the pool of time resources is greater than a length of the basic pattern, 





and wherein a length of the pattern corresponds to the quantity of time resources in the pool of time resources.
Claim 9. wherein a quantity of subframes in the pool of subframes is greater than a length of the basic pattern, wherein the one or more processors is configured to: repeat the basic pattern; add the first part of the basic pattern to the repeated basic patterns to determine the pattern; and apply the pattern to the pool of subframes, and wherein a length of the pattern corresponds to the quantity of subframes in the pool of subframes.
Claim 9. wherein: the pattern comprises the first part of the basic pattern at two ends of the pattern.
Claim 10. wherein: the pattern comprises the first part of the basic pattern at two ends of the pattern.
Claim 10. wherein: in the basic pattern, the first part of the basic pattern precedes the second part of the basic pattern.
Claim 11. wherein: in the basic pattern, the first part of the basic pattern precedes the second part of the basic pattern.
Claim 11. wherein the one or more processors is configured to determine, based on a quantity of time resources in the pool of time resources and based on a length of the basic pattern, a length of the first part of the basic pattern.
Claim 13. wherein the one or more processors is configured to determine, based on a quantity of subframes in the pool of subframes and based on a length of the basic pattern, a length of the first part of the basic pattern.
Claim 12. wherein the one or more processors is configured to 



discard, after applying the added first part of the basic pattern, the second part of the basic pattern.
Claim 14. Wherein the selecting the D2D data transmission subframes is based on: repeating the basic pattern one or more times; applying, after repeating the basic pattern one or more times, the first part of the basic pattern; and discarding, after applying the first part of the basic pattern, the second part of the basic pattern.
Claim 13. A system comprising: a base station configured to transmit one or more configuration parameters associated with device-to-device data transmission between wireless user devices; 

and a wireless user device configured to: receive, via an antenna and from the base station, the one or more configuration parameters; 
determine a device-to-device data allocation period, wherein the device- to-device data allocation period comprises a pool of time resources; based on a pattern derived from a basic pattern using a modulo operation, 
select device-to-device data transmission time resources from among the pool of time resources, 

wherein the pattern comprises a first part of the basic pattern, 


wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern, 





and wherein the pattern is derived by: repeating the basic pattern; and 
adding the first part of the basic pattern to the repeated basic patterns; 













and transmit, based on the selected device-to-device data transmission time resources, data to a second wireless user device.
Claim 15. A method comprising: receiving, by a user equipment (UE) and from an evolved NodeB (eNB), configuration information comprising one or more parameters associated with a device-to-device (D2D) data transmission; 




determining, by the UE, a D2D data transmission resource in a D2D data allocation period, the D2D data transmission resource comprising a pool of subframes; 

selecting, based on a pattern derived from a basic pattern, D2D data transmission subframes from among the pool of subframes, 
wherein the basic pattern comprises a first part of the basic pattern and a second part of the basic pattern, 

Claim 16. wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of the second part of the basic pattern in the pattern.


Claim 9. wherein a quantity of subframes in the pool of subframes is greater than a length of the basic pattern, wherein the one or more processors is configured to: repeat the basic pattern; 
add the first part of the basic pattern to the repeated basic patterns to determine the pattern; and apply the pattern to the pool of subframes, and wherein a length of the pattern corresponds to the quantity of subframes in the pool of subframes. 

and wherein the pattern comprises: a plurality of the first parts of the basic pattern corresponding to a first part of the D2D data transmission subframes; and the second part of the basic pattern corresponding to a second part of the D2D data transmission subframes; 
and transmitting, from the UE to another UE, D2D data based on the selected D2D data transmission subframes, wherein the selecting the D2D data transmission subframes comprises: determining the pattern based on a value of (R modulo X), wherein R corresponds to a quantity of subframes in the pool of subframes and X corresponds to a length of the basic pattern, where R and X are natural numbers, and wherein a length of the pattern corresponds to the quantity of subframes in the pool of subframes.
Claim 14. wherein a quantity of time resources in the pool of time resources is greater than a length of the basic pattern, 






and wherein a length of the pattern corresponds to the quantity of time resources in the pool of time resources.
Claim 9. wherein a quantity of subframes in the pool of subframes is greater than a length of the basic pattern, wherein the one or more processors is configured to: repeat the basic pattern; add the first part of the basic pattern to the repeated basic patterns to determine the pattern; and apply the pattern to the pool of subframes, 
and wherein a length of the pattern corresponds to the quantity of subframes in the pool of subframes.
Claim 15. wherein: the pattern comprises the first part of the basic pattern at two ends of the pattern.
Claim 17. wherein: the pattern comprises the first part of the basic pattern at two ends of the pattern.
Claim 16. wherein: in the basic pattern, the first part of the basic pattern precedes the second part of the basic pattern.
Claim 18. wherein: in the basic pattern, the first part of the basic pattern precedes the second part of the basic pattern.
Claim 17. wherein the wireless user device is configured to determine, based on a quantity of time resources in the pool of time resources and based on a length of the basic pattern, a length of the first part of the basic pattern.
Claim 6. further comprising determining, based on a quantity of subframes in the pool of subframes and based on a length of the basic pattern, a length of the first part of the basic pattern.
Claim 18. wherein the wireless user device is configured to discard, after applying the added first part of the basic pattern, the second part of the basic pattern.
Claim 7. wherein the selecting the D2D data transmission subframes is based on: repeating the basic pattern one or more times; applying, after repeating the basic pattern one or more times, the first part of the basic pattern; and discarding, after applying the first part of the basic pattern, the second part of the basic pattern.


Yoon’758 discloses a method and apparatus for transmitting device to device (D2D) data based on a resource pattern.
Regarding claim 1, Yoon’758 discloses a method comprising: receiving, by a wireless user device, one or more configuration parameters associated with device-to-device data transmission between wireless user devices; determining, by the wireless user device, a device-to-device data allocation period, wherein the device-to-device data allocation period comprises a pool of time resources; based on a pattern derived from a basic pattern using a modulo operation, selecting device-to-device data transmission time resources from among the pool of time resources, wherein the pattern comprises a first part of the basic pattern, wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern, and wherein the pattern is derived by: repeating the basic pattern; and adding the first part of the basic pattern to the repeated basic patterns; and transmitting, based on the selected device-to-device data transmission time resources, data from the wireless user device to a second wireless user device (see Yoon’758, claims 1-2). 
Regarding claim 2, Yoon’758 discloses wherein a quantity of time resources in the pool of time resources is greater than a length of the basic pattern, and wherein a length of the pattern corresponds to the quantity of time resources in the pool of time resources (see Yoon’758, claim 2). 
Regarding claim 3, Yoon’758 discloses wherein: the pattern comprises the first part of the basic pattern at two ends of the pattern (see Yoon’758, claim 3).
Regarding claim 4, Yoon’758 discloses wherein: in the basic pattern, the first part of the basic pattern precedes the second part of the basic pattern. (see Yoon’758, claim 4).
Regarding claim 5, Yoon’758 discloses further comprising determining, based on a quantity of time resources in the pool of time resources and based on a length of the basic pattern, a length of the first part of the basic pattern (see Yoon’758, claim 6).
Regarding claim 6, Yoon’758 discloses wherein the selecting the device-to-device data transmission time resources is based on: discarding, after applying the added first part of the basic pattern, the second part of the basic pattern (see Yoon’758, claim 7).
Regarding claim 7, Yoon’758 discloses a wireless user device comprising: a wireless transceiver comprising an antenna and configured to: receive one or more configuration parameters associated with device- to-device data transmission between wireless user devices; and one or more processors configured to: determine a device-to-device data allocation period, wherein the device-to-device data allocation period comprises a pool of time resources; and based on a pattern derived from a basic pattern using a modulo operation, select device-to-device data transmission time resources from among the pool of time resources, wherein the pattern comprises a first part of the basic pattern, wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern, and wherein the pattern is derived by: repeating the basic pattern; and adding the first part of the basic pattern to the repeated basic patterns, and wherein the wireless transceiver transmits, based on the selected device-to- device data transmission time resources, data to a second wireless user device (see Yoon’758, claims 8-9).
Regarding claim 8, Yoon’758 discloses wherein a quantity of time resources in the pool of time resources is greater than a length of the basic pattern, and wherein a length of the pattern corresponds to the quantity of time resources in the pool of time resources (see Yoon’758, claim 9).
Regarding claim 8, Yoon’758 discloses wherein a quantity of time resources in the pool of time resources is greater than a length of the basic pattern, and wherein a length of the pattern corresponds to the quantity of time resources in the pool of time resources (see Yoon’758, claim 9).
Regarding claim 8, Yoon’758 discloses wherein a quantity of time resources in the pool of time resources is greater than a length of the basic pattern, and wherein a length of the pattern corresponds to the quantity of time resources in the pool of time resources (see Yoon’758, claim 9).
Regarding claim 8, Yoon’758 discloses wherein a quantity of time resources in the pool of time resources is greater than a length of the basic pattern, and wherein a length of the pattern corresponds to the quantity of time resources in the pool of time resources (see Yoon’758, claim 9).
Regarding claim 8, Yoon’758 discloses wherein a quantity of time resources in the pool of time resources is greater than a length of the basic pattern, and wherein a length of the pattern corresponds to the quantity of time resources in the pool of time resources (see Yoon’758, claim 9).
Regarding claim 9, Yoon’758 discloses wherein: the pattern comprises the first part of the basic pattern at two ends of the pattern (see Yoon’758, claim 10).
Regarding claim 10, Yoon’758 discloses wherein: in the basic pattern, the first part of the basic pattern precedes the second part of the basic pattern (see Yoon’758, claim 11).
Regarding claim 11, Yoon’758 discloses wherein the one or more processors is configured to determine, based on a quantity of time resources in the pool of time resources and based on a length of the basic pattern, a length of the first part of the basic pattern (see Yoon’758, claim 13).
Regarding claim 12, Yoon’758 discloses wherein the one or more processors is configured to discard, after applying the added first part of the basic pattern, the second part of the basic pattern (see Yoon’758, claim 14).
Regarding claim 13, Yoon’758 discloses a system comprising: a base station configured to transmit one or more configuration parameters associated with device-to-device data transmission between wireless user devices; and a wireless user device configured to: receive, via an antenna and from the base station, the one or more configuration parameters; determine a device-to-device data allocation period, wherein the device- to-device data allocation period comprises a pool of time resources; based on a pattern derived from a basic pattern using a modulo operation, select device-to-device data transmission time resources from among the pool of time resources, wherein the pattern comprises a first part of the basic pattern, wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern, and wherein the pattern is derived by: repeating the basic pattern; and adding the first part of the basic pattern to the repeated basic patterns; and transmit, based on the selected device-to-device data transmission time resources, data to a second wireless user device (see Yoon’758, claim 15).
Regarding claim 14, Yoon’758 discloses wherein a quantity of time resources in the pool of time resources is greater than a length of the basic pattern, and wherein a length of the pattern corresponds to the quantity of time resources in the pool of time resources (see Yoon’758, claim 9).
Regarding claim 15, Yoon’758 discloses wherein: the pattern comprises the first part of the basic pattern at two ends of the pattern (see Yoon’758, claim 17).
Regarding claim 16, Yoon’758 discloses wherein: in the basic pattern, the first part of the basic pattern precedes the second part of the basic pattern (see Yoon’758, claim 17).
Regarding claim 17, Yoon’758 discloses wherein the wireless user device is configured to determine, based on a quantity of time resources in the pool of time resources and based on a length of the basic pattern, a length of the first part of the basic pattern (see Yoon’758, claim 6).
Regarding claim 18, Yoon’758 discloses wherein the wireless user device is configured to discard, after applying the added first part of the basic pattern, the second part of the basic pattern (see Yoon’758, claim 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0198507 A1) in view of Wei et al. (US 2016/0323870 A1).

Wu et al. disclose a device discovery method in a wireless communication network with the following features: regarding claim 1, a method comprising: receiving, by a wireless user device, one or more configuration parameters associated with device-to-device data transmission between wireless user devices; determining, by the wireless user device, a device-to-device data allocation period, wherein the device-to-device data allocation period comprises a pool of time resources; based on a pattern derived from a basic pattern using a modulo operation, selecting device-to-device data transmission time resources from among the pool of time resources, wherein the pattern comprises a first part of the basic pattern, wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern, and wherein the pattern is derived by: repeating the basic pattern; and adding the first part of the basic pattern to the repeated basic patterns; and transmitting, based on the selected device-to-device data transmission time resources, data from the wireless user device to a second wireless user device (Fig. 10 (a), schematic diagram 1 of a D2D discovery radio resource configuration method according to the embodiment of the present invention, see teachings in [0094-0099 & 0140-0145] summarized as “a method comprising: receiving, by a wireless user device, one or more configuration parameters associated with device-to-device data transmission between wireless user devices (i.e.  UE1 and UE2 are configured for D2D communication use allocated resources for the D2D discovery, UE1 or UE2 receives, from a base station, a configuration module 52 (fig. 5), used for configuring D2D discovery configuration information, the device discovery configuration information at least including a signal used for indicating a time domain location of the device discovery radio resource, wherein, the device discovery radio resource indicated by the device discovery configuration information is a D2D dedicated resource, and has a specific configuration period in a time domain [0094-0096]), determining, by the wireless user device, a device-to-device data allocation period, wherein the device-to-device data allocation period comprises a pool of time resources (i.e. as illustrated in the fig. a plurality of subframes is included in each D2D discovery resource period and the discovery configuration information also can carry a timing advance parameter of the D2D discovery, and the timing advance parameter is used for the D2D UE determining the timing of detecting a D2D discovery signal and radio resource [0096, 0099, 0140-0141]), based on a pattern derived from a basic pattern using a modulo operation, selecting device-to-device data transmission time resources from among the pool of time resources (i.e. as illustrated in fig. 10 (c), D2D data transmission subframes are selected from pool of subframes based on changed pattern as a plurality of subframes is included in each D2D discovery resource period, the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10 (a)), wherein the pattern comprises a first part of the basic pattern, wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern (i.e. as illustrated in fig. 10 (c), D2D data transmission subframes are selected from pool of subframes based on changed pattern as a plurality of subframes is included in each D2D discovery resource period, the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10 (a)), wherein the number of subframes in the pool of subframes is greater than a basic pattern length [0141-0143]), and wherein the pattern is derived by: repeating the basic pattern; and adding the first part of the basic pattern to the repeated basic patterns (i.e. D2D data transmission subframes are selected from pool of subframes based on changed pattern as a plurality of subframes is included in each D2D discovery resource period, the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10 (a), wherein the number of subframes in the pool of subframes is greater than a basic pattern length so as to determine changed pattern by repeater basic pattern and the changed pattern corresponds to number of subframes in the pool subframes”), and transmitting, based on the selected device-to-device data transmission time resources, data from the wireless user device to a second wireless user device (i.e. transmitting from first user equipment 4 to second user equipment 6 D2D data based on the resource of selected subframes [0094-0097])”).
Wu et al. also disclose the following features: regarding claim 2, wherein a quantity of time resources in the pool of time resources is greater than a length of the basic pattern, and wherein a length of the pattern corresponds to the quantity of time resources in the pool of time resources (Fig. 10 (a), schematic diagram 1 of a D2D discovery radio resource configuration method according to the embodiment of the present invention, see teachings in [0094-0098 & 0141-0143] summarized as “as illustrated in fig. 10 (c), D2D data transmission subframes are selected from pool of subframes based on changed pattern as a plurality of subframes is included in each D2D discovery resource period, the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10 (a), wherein the number of subframes in the pool of subframes is greater than a basic pattern length so as to determine changed pattern by repeater basic pattern and the changed pattern corresponds to number of subframes in the pool subframes”); regarding claim 3, wherein: the pattern comprises the first part of the basic pattern at two ends of the pattern (Fig. 10 (c), schematic diagram 3 of the D2D discovery radio resource configuration method according to the embodiment of the present invention, see teachings in [0141-0143] summarized as “the changed pattern, as illustrated in the fig., has partial portion of basic pattern and remaining without basic pattern); regarding claim 4, wherein: in the basic pattern, the first part of the basic pattern precedes the second part of the basic pattern (Fig. 10 (c), schematic diagram 3 of the D2D discovery radio resource configuration method according to the embodiment of the present invention, see teachings in [0141-0143] summarized as “the basic pattern, as illustrated in the fig., precedes the remaining portion); regarding claim 5, further comprising determining, based on a quantity of time resources in the pool of time resources and based on a length of the basic pattern, a length of the first part of the basic pattern (Fig. 10 (a), schematic diagram 1 of a D2D discovery radio resource configuration method according to the embodiment of the present invention, see teachings in [0094-0098 & 0141-0143] summarized as “the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10 (a)), wherein the number of subframes in the pool of subframes is greater than a basic pattern length so as to determine changed pattern by repeater basic pattern and the changed pattern corresponds to number of subframes in the pool subframes”).
Wu et al. is teaching that the D2D data allocation period comprises a pool of time resources. Wu et al., however, fails to expressly teach the “determining of data allocation period”.
Wei et al. disclose techniques for allocating resources for device-to-device discovery and/or device-to-device communication in mobile communication networks with the following features: regarding claim 1, determining, by the wireless user device, a device-to-device data allocation period, wherein the device-to-device data allocation period comprises a pool of time resources (Fig. 1, shows a communication system according to an embodiment, see teachings in [0077-0079, 0082 & 0092-0093] summarized as “determining, by the wireless user device, a device-to-device data allocation period, wherein the device-to-device data allocation period comprises a pool of time resources (i.e. UEs 2, 3, 4 are configured for D2D communication use allocated resources for the D2D discovery), UE 2 or 3 or 4 receives additional information associated with D2D data transmission resource wherein the additional information or configuration information comprising of a D2D data allocation period which indicates how long the resources allocated for the D2D discovery and being transmitted from eNB 11, and the UE 2 or 3 or 4 detects data transmission resource during data allocation period wherein the resource is comprising of plurality of subframes)”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu et al. by implementing the features as taught by Wei et al. in order to provide a more effective and efficient system that is capable of determining a D2D data transmission resource in a D2D data allocation period. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 7:
Wu et al. disclose a device discovery method in a wireless communication network with the following features: regarding claim 7, a wireless user device comprising: a wireless transceiver comprising an antenna and configured to: receive one or more configuration parameters associated with device- to-device data transmission between wireless user devices; and one or more processors configured to: determine a device-to-device data allocation period, wherein the device-to-device data allocation period comprises a pool of time resources; and based on a pattern derived from a basic pattern using a modulo operation, select device-to-device data transmission time resources from among the pool of time resources, wherein the pattern comprises a first part of the basic pattern, wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern, and wherein the pattern is derived by: repeating the basic pattern; and adding the first part of the basic pattern to the repeated basic patterns, and wherein the wireless transceiver transmits, based on the selected device-to- device data transmission time resources, data to a second wireless user device (Fig. 10 (a), schematic diagram 1 of a D2D discovery radio resource configuration method according to the embodiment of the present invention, see teachings in [0094-0099 & 0140-0145] summarized as “a wireless user device comprising: a wireless transceiver comprising an antenna and configured to: receive one or more configuration parameters associated with device- to-device data transmission between wireless user devices (i.e.  UE1 and UE2, having transceiver and antenna, are configured for D2D communication use allocated resources for the D2D discovery, UE1 or UE2 receives, from a base station, a configuration module 52 (fig. 5), used for configuring D2D discovery configuration information, the device discovery configuration information at least including a signal used for indicating a time domain location of the device discovery radio resource, wherein, the device discovery radio resource indicated by the device discovery configuration information is a D2D dedicated resource, and has a specific configuration period in a time domain [0094-0096]), and one or more processors configured to: determine a device-to-device data allocation period, wherein the device-to-device data allocation period comprises a pool of time resources (i.e. as illustrated in the fig. a plurality of subframes is included in each D2D discovery resource period and the discovery configuration information also can carry a timing advance parameter of the D2D discovery, and the timing advance parameter is used for the D2D UE determining the timing of detecting a D2D discovery signal and radio resource [0096, 0099, 0140-0141]), and based on a pattern derived from a basic pattern using a modulo operation, select device-to-device data transmission time resources from among the pool of time resources (i.e. as illustrated in fig. 10 (c), D2D data transmission subframes are selected from pool of subframes based on changed pattern as a plurality of subframes is included in each D2D discovery resource period, the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10 (a)), wherein the pattern comprises a first part of the basic pattern, wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern (i.e. as illustrated in fig. 10 (c), D2D data transmission subframes are selected from pool of subframes based on changed pattern as a plurality of subframes is included in each D2D discovery resource period, the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10 (a)), wherein the number of subframes in the pool of subframes is greater than a basic pattern length [0141-0143]), and wherein the pattern is derived by: repeating the basic pattern; and adding the first part of the basic pattern to the repeated basic patterns (i.e. D2D data transmission subframes are selected from pool of subframes based on changed pattern as a plurality of subframes is included in each D2D discovery resource period, the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10 (a), wherein the number of subframes in the pool of subframes is greater than a basic pattern length so as to determine changed pattern by repeater basic pattern and the changed pattern corresponds to number of subframes in the pool subframes”), and wherein the wireless transceiver transmits, based on the selected device-to- device data transmission time resources, data to a second wireless user device (i.e. transmitting from first user equipment 4 to second user equipment 6 D2D data based on the resource of selected subframes [0094-0097])”).
Wu et al. also disclose the following features: regarding claim 8, wherein a quantity of time resources in the pool of time resources is greater than a length of the basic pattern, and wherein a length of the pattern corresponds to the quantity of time resources in the pool of time resources (Fig. 10 (a), schematic diagram 1 of a D2D discovery radio resource configuration method according to the embodiment of the present invention, see teachings in [0094-0098 & 0141-0143] summarized as “as illustrated in fig. 10 (c), D2D data transmission subframes are selected from pool of subframes based on changed pattern as a plurality of subframes is included in each D2D discovery resource period, the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10 (a), wherein the number of subframes in the pool of subframes is greater than a basic pattern length so as to determine changed pattern by repeater basic pattern and the changed pattern corresponds to number of subframes in the pool subframes”); regarding claim 9, wherein: the pattern comprises the first part of the basic pattern at two ends of the pattern (Fig. 10 (c), schematic diagram 3 of the D2D discovery radio resource configuration method according to the embodiment of the present invention, see teachings in [0141-0143] summarized as “the changed pattern, as illustrated in the fig., has partial portion of basic pattern and remaining without basic pattern); regarding claim 10, wherein: in the basic pattern, the first part of the basic pattern precedes the second part of the basic pattern (Fig. 10 (c), schematic diagram 3 of the D2D discovery radio resource configuration method according to the embodiment of the present invention, see teachings in [0141-0143] summarized as “the basic pattern, as illustrated in the fig., precedes the remaining portion); regarding claim 11, wherein the one or more processors is configured to determine, based on a quantity of time resources in the pool of time resources and based on a length of the basic pattern, a length of the first part of the basic pattern (Fig. 10 (a), schematic diagram 1 of a D2D discovery radio resource configuration method according to the embodiment of the present invention, see teachings in [0094-0098 & 0141-0143] summarized as “the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10 (a)), wherein the number of subframes in the pool of subframes is greater than a basic pattern length so as to determine changed pattern by repeater basic pattern and the changed pattern corresponds to number of subframes in the pool subframes”).
Wu et al. is teaching that the D2D data allocation period comprises a pool of time resources. Wu et al., however, fails to expressly teach the “determining of data allocation period”.
Wei et al. disclose techniques for allocating resources for device-to-device discovery and/or device-to-device communication in mobile communication networks with the following features: regarding claim 7, determine a device-to-device data allocation period, wherein the device-to-device data allocation period comprises a pool of time resources (Fig. 1, shows a communication system according to an embodiment, see teachings in [0077-0079, 0082 & 0092-0093] summarized as “determine a device-to-device data allocation period, wherein the device-to-device data allocation period comprises a pool of time resources (i.e. UEs 2, 3, 4 are configured for D2D communication use allocated resources for the D2D discovery), UE 2 or 3 or 4 receives additional information associated with D2D data transmission resource wherein the additional information or configuration information comprising of a D2D data allocation period which indicates how long the resources allocated for the D2D discovery and being transmitted from eNB 11, and the UE 2 or 3 or 4 detects data transmission resource during data allocation period wherein the resource is comprising of plurality of subframes)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu et al. by implementing the features as taught by Wei et al. in order to provide a more effective and efficient system that is capable of determining a D2D data transmission resource in a D2D data allocation period. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 13:
Wu et al. disclose a device discovery method in a wireless communication network with the following features: regarding claim 13, a system comprising: a base station configured to transmit one or more configuration parameters associated with device-to-device data transmission between wireless user devices; and a wireless user device configured to: receive, via an antenna and from the base station, the one or more configuration parameters; determine a device-to-device data allocation period, wherein the device- to-device data allocation period comprises a pool of time resources; based on a pattern derived from a basic pattern using a modulo operation, select device-to-device data transmission time resources from among the pool of time resources, wherein the pattern comprises a first part of the basic pattern, wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern, and wherein the pattern is derived by: repeating the basic pattern; and adding the first part of the basic pattern to the repeated basic patterns; and transmit, based on the selected device-to-device data transmission time resources, data to a second wireless user device (Fig. 10 (a), schematic diagram 1 of a D2D discovery radio resource configuration method according to the embodiment of the present invention, see teachings in [0094-0099 & 0140-0145] summarized as “and a wireless user device configured to: receive, via an antenna and from the base station, the one or more configuration parameters (i.e.  UE1 and UE2 are configured for D2D communication use allocated resources for the D2D discovery, UE1 or UE2 receives, from a base station, a configuration module 52 (fig. 5), used for configuring D2D discovery configuration information, the device discovery configuration information at least including a signal used for indicating a time domain location of the device discovery radio resource, wherein, the device discovery radio resource indicated by the device discovery configuration information is a D2D dedicated resource, and has a specific configuration period in a time domain [0094-0096]), determine a device-to-device data allocation period, wherein the device- to-device data allocation period comprises a pool of time resources (i.e. as illustrated in the fig. a plurality of subframes is included in each D2D discovery resource period and the discovery configuration information also can carry a timing advance parameter of the D2D discovery, and the timing advance parameter is used for the D2D UE determining the timing of detecting a D2D discovery signal and radio resource [0096, 0099, 0140-0141]), based on a pattern derived from a basic pattern using a modulo operation, select device-to-device data transmission time resources from among the pool of time resources (i.e. as illustrated in fig. 10 (c), D2D data transmission subframes are selected from pool of subframes based on changed pattern as a plurality of subframes is included in each D2D discovery resource period, the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10 (a)), wherein the pattern comprises a first part of the basic pattern, wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern (i.e. as illustrated in fig. 10 (c), D2D data transmission subframes are selected from pool of subframes based on changed pattern as a plurality of subframes is included in each D2D discovery resource period, the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10 (a)), wherein the number of subframes in the pool of subframes is greater than a basic pattern length [0141-0143]), and transmit, based on the selected device-to-device data transmission time resources, data to a second wireless user device (i.e. D2D data transmission subframes are selected from pool of subframes based on changed pattern as a plurality of subframes is included in each D2D discovery resource period, the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10 (a), wherein the number of subframes in the pool of subframes is greater than a basic pattern length so as to determine changed pattern by repeater basic pattern and the changed pattern corresponds to number of subframes in the pool subframes”), and transmitting, based on the selected device-to-device data transmission time resources, data from the wireless user device to a second wireless user device (i.e. transmitting from first user equipment 4 to second user equipment 6 D2D data based on the resource of selected subframes [0094-0097])”).
Wu et al. also disclose the following features: regarding claim 14, wherein a quantity of time resources in the pool of time resources is greater than a length of the basic pattern, and wherein a length of the pattern corresponds to the quantity of time resources in the pool of time resources (Fig. 10 (a), schematic diagram 1 of a D2D discovery radio resource configuration method according to the embodiment of the present invention, see teachings in [0094-0098 & 0141-0143] summarized as “as illustrated in fig. 10 (c), D2D data transmission subframes are selected from pool of subframes based on changed pattern as a plurality of subframes is included in each D2D discovery resource period, the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10 (a), wherein the number of subframes in the pool of subframes is greater than a basic pattern length so as to determine changed pattern by repeater basic pattern and the changed pattern corresponds to number of subframes in the pool subframes”); regarding claim 15, wherein: the pattern comprises the first part of the basic pattern at two ends of the pattern (Fig. 10 (c), schematic diagram 3 of the D2D discovery radio resource configuration method according to the embodiment of the present invention, see teachings in [0141-0143] summarized as “the changed pattern, as illustrated in the fig., has partial portion of basic pattern and remaining without basic pattern); regarding claim 16, wherein: in the basic pattern, the first part of the basic pattern precedes the second part of the basic pattern (Fig. 10 (c), schematic diagram 3 of the D2D discovery radio resource configuration method according to the embodiment of the present invention, see teachings in [0141-0143] summarized as “the basic pattern, as illustrated in the fig., precedes the remaining portion); regarding claim 17, further comprising determining, based on a quantity of time resources in the pool of time resources and based on a length of the basic pattern, a length of the first part of the basic pattern (Fig. 10 (a), schematic diagram 1 of a D2D discovery radio resource configuration method according to the embodiment of the present invention, see teachings in [0094-0098 & 0141-0143] summarized as “the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10 (a)), wherein the number of subframes in the pool of subframes is greater than a basic pattern length so as to determine changed pattern by repeater basic pattern and the changed pattern corresponds to number of subframes in the pool subframes”); regarding claim 19, wherein the wireless user device is configured to receive second data from the second wireless user device (Fig. 4, a schematic diagram of structure of the wireless communication system of the present embodiment, see teachings in [0094, 0104, 0108, 0112] summarized as “wireless communication system at least includes: a network side device (2) of the cellular network, a first user equipment (4) and a second user equipment (6), receiving module 62 (fig. 6) of the first user equipment (4) receives the second data from the second user equipment (6) sending via  sending module 66”); regarding claim 20, wherein the wireless user device is configured to transmit uplink data to the base station (Fig. 4, a schematic diagram of structure of the wireless communication system of the present embodiment, see teachings in [0094, 0104, 0108, 0112] summarized as “wireless communication system at least includes: a network side device (2) of the cellular network, a first user equipment (4) and a second user equipment (6), each user device transmits uplink data from sending module 66 to the base station”).
Wu et al. is teaching that the D2D data allocation period comprises a pool of time resources. Wu et al., however, fails to expressly teach the “determining of data allocation period”.
Wei et al. disclose techniques for allocating resources for device-to-device discovery and/or device-to-device communication in mobile communication networks with the following features: regarding claim 13, determine a device-to-device data allocation period, wherein the device- to-device data allocation period comprises a pool of time resources (Fig. 1, shows a communication system according to an embodiment, see teachings in [0077-0079, 0082 & 0092-0093] summarized as “determine a device-to-device data allocation period, wherein the device- to-device data allocation period comprises a pool of time resources (i.e. UEs 2, 3, 4 are configured for D2D communication use allocated resources for the D2D discovery), UE 2 or 3 or 4 receives additional information associated with D2D data transmission resource wherein the additional information or configuration information comprising of a D2D data allocation period which indicates how long the resources allocated for the D2D discovery and being transmitted from eNB 11, and the UE 2 or 3 or 4 detects data transmission resource during data allocation period wherein the resource is comprising of plurality of subframes)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu et al. by implementing the features as taught by Wei et al. in order to provide a more effective and efficient system that is capable of determining a D2D data transmission resource in a D2D data allocation period. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0198507 A1) in view of Wei et al. (US 2016/0323870 A1) as applied to claims 1, 7 and 13 above, and further in view of Seo et al. (US 2016/0044724 Al).

Wu et al. and Wei et al. disclose the claimed limitations as described in paragraph 6 above. Wu et al. and Wei et al. do not expressly disclose the following features: regarding claim 6, wherein the selecting the device-to-device data transmission time resources is based on: discarding, after applying the added first part of the basic pattern, the second part of the basic pattern; regarding claim 12, wherein the one or more processors is configured to discard, after applying the added first part of the basic pattern, the second part of the basic pattern; regarding claim 18, wherein the wireless user device is configured to discard, after applying the added first part of the basic pattern, the second part of the basic pattern. 
Seo et al. disclose a method and apparatus for allocating resources for D2D communication in a wireless communication system with the following features: regarding claim 6, wherein the selecting the device-to-device data transmission time resources is based on: discarding, after applying the added first part of the basic pattern, the second part of the basic pattern (Fig. 15, illustrates a multiplexed example of a discovery signal transmitted from a plurality of UEs on predetermined time/frequency resources, see teachings in [0133-0136] summarized as “UE transmits the discovery signal in R discovery subframes from among Q discovery subframes, and may determine how many discovery partitions from among individual discovery subframes are associated with detection of discovery signal transmission, and excluding the discovery subframe in which the UE directly transmits the discovery signal); regarding claim 12, wherein the one or more processors is configured to discard, after applying the added first part of the basic pattern, the second part of the basic pattern (Fig. 15, illustrates a multiplexed example of a discovery signal transmitted from a plurality of UEs on predetermined time/frequency resources, see teachings in [0133-0136] summarized as “UE transmits the discovery signal in R discovery subframes from among Q discovery subframes, and may determine how many discovery partitions from among individual discovery subframes are associated with detection of discovery signal transmission, and excluding the discovery subframe in which the UE directly transmits the discovery signal);  regarding claim 18, wherein the wireless user device is configured to discard, after applying the added first part of the basic pattern, the second part of the basic pattern (Fig. 15, illustrates a multiplexed example of a discovery signal transmitted from a plurality of UEs on predetermined time/frequency resources, see teachings in [0133-0136] summarized as “UE transmits the discovery signal in R discovery subframes from among Q discovery subframes, and may determine how many discovery partitions from among individual discovery subframes are associated with detection of discovery signal transmission, and excluding the discovery subframe in which the UE directly transmits the discovery signal).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu et al. with Wei et al. by implementing the features as taught by Seo et al. in order to provide a more effective and efficient system that is capable of discarding, after applying the added first part of the basic pattern, the second part of the basic pattern. The motivation of using these functions is that it is more cost effective and dynamic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        10/6/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473